                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


OUTOTEC (USA) INC., a Delaware
Corporation

                     Plaintiff,

v.                                                     Case No. 3:19-cv-1427-J-34PDB

NOBLEMEIR, INC., a Florida Corporation,
PHYSEP COMPONENTS AND SERVICE, INC.,
a Florida corporation, and JAMES C.
DOMENICO, an individual,

                Defendants.
____________________________________/


                                         ORDER

       THIS CAUSE is before the Court on Plaintiff’s Motion for Preliminary Injunction and

Memorandum of Law in Support (Doc. 5; Motion) filed on December 12, 2019.

Simultaneously with the Motion, Plaintiff filed a Complaint for Monetary Relief, Injunctive

Relief, and Replevin (Doc. 1; Complaint). Upon review of the Motion, the Court directed

Plaintiff to file a supplement to bring the Motion into full compliance with the Local Rules of

this Court. See Order (Doc. 18), entered December 13, 2019. In accordance with the

Court’s Order, on December 20, 2019, Plaintiff filed Plaintiff’s Supplemental Memorandum

on the Amount of Security Which Must be Posted Under Rule 65(c) in Support of its Motion

for Preliminary Injunction (Doc. 21) and a Notice of Filing Proposed Order (Doc. 22). In

addition, Plaintiff filed executed Return of Service forms indicating that it effected service

of process on Defendants Physep Components and Service, Inc. and Noblemeir, Inc. on

December 16, 2019. See Return of Service (Docs. 23-24). On December 23, 2019,
Plaintiff filed a notice indicating that counsel for Defendant James C. Domenico accepted

service of process on Domenico’s behalf on December 17, 2019. See Plaintiff’s Notice of

Filing Acceptance of Service of Process (Doc. 26). As such, the record reflects that all

Defendants have now received notice of this action.

        With its additional filings, it appears that Plaintiff has generally complied with the

procedural requirements of Rule 65, Federal Rules of Civil Procedure (Rule(s)), and Local

Rule 4.06, United States District Court, Middle District of Florida (Local Rule(s)), which

govern the procedure for seeking a preliminary injunction.1 Upon consideration of the

Motion and the record, the undersigned finds that an expedited briefing schedule and

hearing are necessary. Accordingly, it is

        ORDERED:

        1.       This matter is set for a HEARING on Plaintiff’s Motion for Preliminary

                 Injunction and Memorandum of Law in Support (Doc. 5) on Thursday,

                 January 9, 2020, at 2:00 p.m., before the undersigned at the Bryan Simpson

                 United States Courthouse, 300 North Hogan Street, Jacksonville, Florida,

                 32202, in Courtroom 10B. Counsel for Plaintiff and Defendants shall appear

                 in person and telephonic appearances will not be permitted.2


         1
           The Court notes that Plaintiff’s Complaint, Motion, and two of the supporting declarations refer to
exhibits that Plaintiff has not filed in the Court record. See Complaint, Exs. A-B; Motion, Exs. A-B; Declaration
of Peter Jansson (Doc. 11), Exs. A-B; Declaration of Ian Sherrell (Doc. 13), Ex. A. To the extent Plaintiff
intends to file these exhibits under seal, Plaintiff must promptly file a motion to seal pursuant to Local Rule
1.09.
         In addition, Plaintiff is reminded that “[a]ll parties must send courtesy copies to chambers of all filings
that exceed 25 pages, inclusive of exhibits, regardless of whether the filing is done electronically or in paper.”
See Important Information About Your Case (Doc. 19), filed on December 13, 2019. Plaintiff’s Motion, in
combination with the supporting Declarations and supplemental filings (Docs. 5-13, 21-22), well exceeds
twenty-five pages such that Plaintiff must provide chambers with a courtesy copy of these filings.

        2
           All persons entering the Courthouse must present photo identification to Court Security Officers.
Although cell phones, laptop computers, and similar electronic devices generally are not permitted in the
building, attorneys may bring those items with them upon presentation to Court Security Officers of a Florida

                                                         2
        2.      The hearing will be conducted in accordance with Local Rule 4.06, and Rule

                65. The case does not appear to involve the exceptional situation wherein

                the Court will allow the parties to submit evidence at the hearing. See Local

                Rule 4.06(b). Thus, the hearing will be limited to the written submissions and

                arguments of counsel.

        3.      The following expedited briefing schedule shall govern this case:

                a.      Defendants shall have up to and including Monday, December 30,

                2019, to file a memorandum in opposition to Plaintiff’s Motion for Preliminary

                Injunction and Memorandum of Law in Support (Doc. 5), including any

                affidavits or declarations on which they rely.

                b.      Plaintiff shall have up to and including Friday, January 3, 2020, to file

                a reply, if necessary, in support of their motion for preliminary injunction,

                which shall not exceed TEN (10) PAGES in length.

        4.      Plaintiff shall promptly serve a copy of this Order on Defendants, and file a

                notice advising the Court when it has done so.

        DONE AND ORDERED in Jacksonville, Florida, this 23rd day of December, 2019.




lc11
Copies to:

Counsel of Record
Pro Se Parties


Bar card (presentation of the Duval County Courthouse lawyer identification card will suffice) or Order of
special admission pro hac vice. However, all cell phones must be turned off while in the courtroom.

                                                    3
